Citation Nr: 0912768	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  03-13 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for arthritis, 
including as due to exposure to an herbicidal agent.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The appellant served on active duty from July 1963 to January 
1967.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

The appellant submitted his original claim of entitlement to 
service connection for arthritis, high blood pressure, and 
syphilis, in November 2001.  The Board issued a decision on 
these issues in February 2004, denying service connection for 
syphilis, and remanding his service connection claims for 
arthritis and high blood pressure.  The RO sent the appellant 
3 letters, respectfully dated in March 2004, September 2004, 
and July 2005, in an effort to develop the two service 
connection claims.  After receiving no response from the 
appellant, the RO issued the February 2006 supplemental 
statement of the case wherein the claims were denied; high 
blood pressure was re-captioned as hypertension.  Upon 
further appellate review, the Board again remanded both 
issues for further development; specifically noting that the 
appellant's mailing address on the 3 development letters did 
not match the appellant's mailing address in some of the 
submitted treatment records.

In May 2006, the RO sent the appellant another development 
letter using the same address as before, and sent a letter to 
the appellant's representative asking for updated contact 
information for the appellant.  In September 2006, the RO 
also sent a development letter to the mailing address found 
in the appellant's treatment records.

The appellant seemingly responded to these letters by 
submitting a statement, dated in May 2007, wherein he claimed 
to have then current diagnoses of high blood pressure, 
arthritis, diabetes, and hepatitis C.  The appellant did not, 
however, address his ability to obtain evidence to develop 
his service connection claims, nor did he indicate he had 
information that would enable the RO to request such evidence 
from medical professionals who had treated him for either 
arthritis or hypertension.  

The May 2007 statement submitted by the appellant contained a 
return address different from all of the previous addresses 
used by the RO when issuing the development letters.  In July 
2008, the RO issued a development letter to this new address, 
but received no response from the appellant.  Thereafter, the 
RO issued the December 2008 supplemental statement of the 
case, denying both of the service connection claims.  These 
claims have been remitted to the Board for further appellant 
review.


FINDINGS OF FACT

1.  The medical evidence of record does not show a current 
diagnosis of arthritis.

2.  The appellant's current hypertension was not manifested 
until many years after service and is not shown by the 
evidence of record to be related to his active duty service, 
or to a service-connected disorder.


CONCLUSIONS OF LAW

1.  Arthritis was not incurred in or aggravated by active 
military service, nor may it be presumed to have been so 
incurred, to include as due to inservice exposure to 
herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

2.  Hypertension was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service, nor is it related to a service-connected disorder.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist appellants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the appellant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the appellant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Further, this notice must include 
information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the appellant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Prior to the final adjudication of the instant case, the RO's 
letters, dated in January 2002 and July 2008, advised the 
appellant of the foregoing elements of the notice 
requirements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by issuance of a 
fully compliant notification followed by a re-adjudication of 
the claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The appellant's claims were re-adjudicated in the 
December 2008 supplemental statement of the case.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO obtained the appellant's 
service medical records and his identified VA and private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Moreover, the RO sent the appellant and/or his representative 
6 development letters over the course of this appeal with 
little or no response.  Medical examinations were not 
necessary in this matter as the evidence did not show a 
current diagnosis of arthritis, nor was there evidence of 
inservice onset of hypertension.  See McLendon v. Nicholson, 
20 Vet. App. 79, 81 (2006).  Finally, there is no indication 
in the record that additional evidence relevant to the issue 
being decided herein is available and not part of the record.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Moreover, in the case of arthritis and 
hypertension, service connection may be granted if such 
disease is manifested in service, or manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

The law provides that "a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).

Regulations provide that if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type 2 diabetes mellitus (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease; multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and, soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma). 38 C.F.R. § 3.309(e).  

Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

Accordingly, in order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
inservice injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

Historically, the appellant served on active duty from July 
1963 to January 1967.  Herein, he is seeking service 
connection for arthritis and hypertension.

A.  Arthritis

In his November 2001 claim, the appellant claimed entitlement 
to service connection for "symptoms of arthritis."  After 
the May 2002 rating decision denying this claim, the 
appellant submitted a notice of disagreement wherein he 
asserted that his "arthritic symptoms" may have been caused 
by exposure to Agent Orange.

The appellant's service treatment records are devoid of any 
complaints of or treatment for arthritis.  Moreover, post-
service medical evidence of record does not demonstrate a 
current diagnosis of arthritis.  In his February 2002 
statement, the appellant stated that "it feels like I have 
[a]rthritis in my knees and shoulders[,] elbows and hip-
joints[,] but no [a]rthritis was found with x-rays."  

The Board has considered the appellant's statement that he 
currently has arthritis; however, medical diagnoses and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a medical professional.  
Because the he is not a medical professional, the appellant's 
statements are not competent evidence that he currently has 
arthritis or that any current complaints or symptoms are due 
to his military service.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Consequently, lay assertions of medical 
diagnosis cannot constitute evidence upon which to grant the 
claim for service connection.  Lathan v. Brown, 7 Vet. App. 
359, 365 (1995).

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Absent medical 
evidence reflecting the current presence of the claimed 
disability, a basis upon which to establish service 
connection for arthritis, to include as due to an herbicide 
agent, has not been presented.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 
3.309.

As there is no medical evidence of arthritis, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt rule does not apply.  Accordingly, 
service connection for arthritis is not warranted.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

B.  Hypertension

As noted above, in order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
inservice injury or disease and the current disability.  See 
Hickson, 12 Vet. App. at 253; see also Pond, 12 Vet App. at 
346.  Additionally, pertinent regulations provide for a grant 
of secondary service connection where a disability is 
determined to be proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  
Although the appellant has asserted that his current 
hypertension may be a symptom of syphilis, syphilis is not a 
service-connected disorder.

The appellant's service treatment records reveal that the 
appellant's blood pressure was 116/70 during his entrance 
examination and 100/54 during his separation examination.  
The remainder of the appellant's service treatment records 
were negative for complaints of or treatment for 
hypertension.

Post-service treatment records indicate that hypertension was 
first diagnosed in January 2003.  The examiner indicated that 
the appellant had a history of hypertension, but a date of 
onset was not provided.  Treatment reports dated from January 
2003 to December 2004 show that the appellant underwent 
regular treatment for hypertension.  There is no medical 
evidence of record that the appellant's current hypertension 
is related to his period of active military service.

Based on the evidence of record, the Board finds that service 
connection is not warranted for hypertension.  In making this 
determination, hypertension was first diagnosed decades after 
his discharge from active service.  38 C.F.R. § 3.303; Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA 
did not err in denying service connection when the appellant 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  

Although the appellant's statements are competent evidence 
about what he experienced, his statements are not competent 
evidence to establish a causal relationship between his 
military service and his current hypertension.  See Espiritu, 
2 Vet. App. at 495.

In this, and in other cases, only competent medical evidence 
may be considered to support Board findings.  The Board may 
not base a decision on its own unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  In the absence of competent medical evidence that 
the appellant's hypertension is related to his military 
service or was caused or aggravated by a service-connected 
disability, the preponderance of the evidence is against the 
appellant's claim for service connection.  As such, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for arthritis, including as due to 
exposure to an herbicidal agent, is denied.

Service connection for hypertension is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


